PER CURIAM.
The parties agreed that an evidentiary hearing was needed in order for the court to determine whether there had been compliance with the terms of a stipulated settlement. According to the appellant, the trial court, without first hearing testimony to resolve disputed issues of fact, entered a final judgment for the appellee.1 Consequently, there is no record support for the judgment on review. It is a fundamental rule that findings of a trial court which are not supported by the record will be overturned on appeal. Marrone v. Miami Nat’l Bank, 507 So.2d 652 (Fla. 3d DCA 1987).
Reversed and remanded for further proceedings.

. Appellee has not filed an answer brief.